Citation Nr: 1818831	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  14-29 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.  


REPRESENTATION

Appellant represented by:	   Alexandra M. Jackson, Attorney


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney



INTRODUCTION

The appellant served with the Iowa Army National Guard from May 21, 1999 to October 1, 2003, including a period of active duty for training (ACDUTRA) from June 30, 1999 to September 16, 1999.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a September 13, 2013 rating decision by the Department of Veteran Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

In his August 2014 substantive appeal, the appellant requested a hearing before a Veterans Law Judge via video-conference.  The hearing was scheduled for February 2015, but the appellant did not attend.  The appellant's representative appeared before the Veterans Law Judge at that time and provided a statement on the appellant's behalf.  The appellant's representative advised the Veterans Law Judge that she had no knowledge whether the appellant wished to reschedule the hearing or waive his right to the hearing.  The record does not reflect that the appellant has requested that the hearing be rescheduled.  Therefore, the Board finds that there is no outstanding request for a hearing.  See 38 C.F.R. §§ 20.702 (d); 20.704 (d) (2017).

The Board notes that the September 2013 rating decision, in pertinent part, denied the entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.  The appellant filed a timely notice of disagreement in December 2013 and a Statement of the Case (SOC) was issued in July 2014.  The appellant filed two separate substantive appeals.  The first substantive appeal was received August 1, 2014 and only appealed the issue of entitlement to service connection for a back condition.  The second substantive appeal was received August 6, 2014 and appealed all the issues listed on the SOC.  As the August 6, 2014 substantive appeal was received within one year of notice of the September 2013 rating decision, the Board has jurisdiction to review the issue of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and it is listed on the title page of this decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the issues on appeal must be remanded for further development before a decision may be made on the merits.  

Initially, the Board notes that the appellant's statements regarding the nature of his military service are unclear.  In November 2008, the appellant indicated that he served exclusively in the Army National Guard from June 2009 to October 2003.  See, VA Form 21-526 Veteran's Application for Compensation and/or Pension received November 2008.  However, in February 2013, the appellant indicated that he served in the Army from May 1999 to October 2003.  See, VA Form 21-526 Veteran's Application for Compensation and/or Pension received February 2013.

Although the appellant's statements suggest that he may have served on active duty, his military personnel records establish the he served exclusively in the Army National Guard with periods of ACDUTRA and INACDUTRA.  A November 2009 Administrative Decision relating to the nature of the appellant's service reflects that he entered the Army National Guard on May 21, 1999 and attended an initial period of ACDUTRA from June 30, 1999 through September 16, 1999.  The Administrative Decision further reflects that the appellant had several periods of INACDTURA for each year from 1999 through 2002 and that he was administratively separated on October 6, 2003.  (The record reflects that although the appellant was administratively separated on October 6, 2003 with a discharge of Under Other Than Honorable Conditions, such discharge was upgraded by the National Guard to General Under Honorable Conditions by a NGB Form 22A, Correction to NGB Form 22, dated October 1, 2012, effective August 28, 2012.)

The appellant's service treatment records also reflect that his May 1999 entrance examination was conducted for enlistment into the Army National Guard.  The appellant's military personnel records further reflect that the appellant had a period of ACDUTRA from June 30, 1999 to September 16, 1999, several periods of ACDUTRA from 1999 to 2001 and several periods of INACDUTRA from 1999 to 2002.  As such, the record does not reflect that the appellant had any periods of active duty during his service in the Army National Guard.

Generally, in order to qualify for VA benefits, a claimant must be a Veteran.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006) (status as a "veteran" is one of the five elements of a claim for service-connection benefits).  One of the benefits administered by VA that is reserved specifically for veterans is disability compensation.  Accordingly, in order to establish entitlement to disability compensation benefits, he or she must first establish "veteran" status.  

The term "veteran" is defined in 38 U.S.C. § 101 (2) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  The term "active military, naval, or air service" includes (1) active duty, (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C. § 101 (24); 38 C.F.R. § 3.6 (a); see Biggins v. Derwinski, 1 Vet. App. 474, 477-78. 

ACDUTRA is defined, in part, as "full-time duty in the Armed Forces performed by reserves for training purposes."  38 U.S.C.A. § 101 (22); 38 C.F.R. § 3.6 (c).  The term INACDUTRA is defined, in part, as duty, other than full-time duty, under sections 316, 502, 503, 504, or 505 of the title 32 [U. S. Code] or the prior corresponding provisions of law.  38 U.S.C. § 101 (23); 38 C.F.R. § 3.6 (d).

While service on active duty alone is sufficient to meet the statutory definition of veteran, service on ACDUTRA (or INACDUTRA), without more, will not suffice to give one "veteran" status.  Donnellan v. Shinseki, 24Vet. App. 167, 172 (2010).  Before veteran status can be established for a period of such service, it must first be established that a claimant was disabled from a disease or injury incurred or aggravated in line of duty during ACDUTRA, or that he or she was disabled from an injury incurred or aggravated in line of duty during INACDUTRA.  The record currently reflects that service connection has not been established for any disability.

Generally, no presumptions (including the presumptions of soundness, aggravation, or for presumptive diseases) attach to periods of ACDUTRA and INACDUTRA unless "veteran" status is attained during those periods.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  As to the presumption of soundness, it does not apply to a claimant who had only ACDUTRA service and who is not otherwise a veteran.  Id.  Even for veterans who have achieved "veteran" status through a prior period of active service and now claim a disability incurred only during a later period of ACDUTRA, the presumption of soundness applies only when the veteran has been "examined, accepted, and enrolled for service" and where that examination revealed no "defects, infirmities, or disorders."  Smith v. Shinseki, 24 Vet. App. 40, 45-46 (2010).  In other words, there must be an entrance examination prior to the period of ACDUTRA (or INACDUTRA) in which the veteran claims the disease or injury occurred; otherwise, the presumption of soundness does not attach.  Id. at 45-46.  Moreover, if the claimant has not achieved "veteran" status through a prior period of service, then the presumption of soundness does not attach to a period of ACDUTRA (or INACDUTRA), no matter if an examination occurred prior to the period of ACDUTRA (or INACDUTRA).  Id.  

As to the appellant's claim for entitlement to service connection for a back disability, it is contended that he injured his back during a period of "guard duty."  Specifically, the appellant stated that he was the passenger in a truck and injured his back when the driver went over railroad tracks and the appellant was thrown up in his seat and landed on his back.  See, VA From 21-4138, Statement in Support of Claim received December 2008.  The appellant further stated that his back did not initially hurt so he did not seek treatment for approximately 2 years.  

The appellant has stated that he has had continued back pain since he injured his back while on "guard duty."  The appellant is competent to report having injured his back while on Reserve duty, and is competent to report symptoms such as chronic back pain, as doing so only requires personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Additionally, the evidence of record shows that the appellant was diagnosed with osteoarthritic changes to his back in May 2012.  See, Private treatment record received August 2014.  Furthermore, an April 2002 service treatment record for retention reflects that the appellant complained of back joint pain.  An October 2014 private treatment record further reflects that the appellant injured his back in a 2001 motor vehicle accident.  Thus, there is evidence of a current disability, an in-service event, and an indication that the disability may be associated with service.  

The appellant has not been provided a VA examination relating to his claim.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C. § 5103 (d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159 (c) (4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third prong may be satisfied by lay evidence of continuity or equivocal or non-specific medical evidence).  Accordingly, remand is required for an examination.  

As to the appellant's claim for entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, the appellant contends that his current schizophrenia is directly related to his June 30, 1999 to September 16, 1999 period of ACDUTRA.  Specifically, the appellant stated that he was discharged from the National Guard due to schizophrenia he developed during basic training. See, Correspondence received July 2013.  

A December 2001 private treatment record contains diagnoses of generalized anxiety disorder and personality disorder, NOS.  Additionally, in November 2015, a private physician reviewed the appellant's record and interviewed the appellant and his aunt.  The November 2015 physician opined that the appellant became schizophrenic during his service in the Army National Guard.  Thus, there is evidence of a current disability, an in-service event, and an indication that the disability may be associated with service.  The appellant has not been provided a VA examination related to his claim.  Accordingly, remand is required for an examination.  McLendon, 20 Vet. App. at 83-86    

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant for further information as to the approximate date, location and nature of the alleged motor vehicle accident during his "guard duty."

2.  The AOJ should prepare a document for the record of a list of all specific dates and types of each of the appellant's Reserve service, including from the "points statements" for each year from 1999 through 2002, as reflected in the service personnel records.  See November 2009 VA Regional Office Administrative Decision which notes that the appellant's military personnel records reflect that the appellant had a period of ACDUTRA from June 30, 1999 to September 16, 1999, several periods of ACDUTRA from 1999 to 2001 and several periods of INACDUTRA from 1999 to 2002.  (The record reflects that although the appellant was administrative separated on October 6, 2003 with a discharge of Under Other Than Honorable Conditions, such discharge was upgraded by the National Guard to General Under Honorable Conditions by a NGB Form 22A, Correction to NGB Form 22, dated October 1, 2012, effective August 28, 2012.)

3.  After the above development, schedule the appellant for a VA examination to determine the nature and etiology of any back disability(ies).  Provide a copy of this Remand and the record for the examiner to review, to include the list prepared by the RO pursuant to item "2." above of the specific dates and types of each of the appellant's periods of Reserve service.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must address the following:

a)  Provide a diagnosis for each back disability of record since the appellant's service in the Army National Guard, found on current examination or in the record.

b)  For each back disability, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the condition had its onset during a period of ACDUTRA or INACDUTRA or is otherwise etiologically related to a period of ACDUTRA or INACDUTRA.  

The examiner should indicate that the record was reviewed.  A complete rationale should be provided for the opinion given.  

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of any acquired psychiatric disorder(s), to include schizophrenia.  Provide a copy of this remand and the record for the examiner to review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must address the following:

a)  Provide a diagnosis for each acquired psychiatric disorder demonstrated since the appellant's service in the Army National Guard, found on current examination or in the record.

b)  For each acquired psychiatric disorder, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the condition had its onset during the appellant's period of ACDUTRA, or onset due to injury during the appellant's period of INACDUTRA, or is otherwise etiologically related to the appellant's periods of ACDUTRA or INACDUTRA to include basic training.  

The examiner should indicate that the record was reviewed.  A complete rationale should be provided for all opinions given.  

5.  After completion of the above, review the expanded record, including the evidence entered since the most recent statement of the case, and determine whether service connection may be granted for a back disability and/or an acquired psychiatric disorder.  If any benefit sought remains denied, furnish the appellant and his representative with a supplemental statement of the case.  The appropriate period should be allowed for response before the appeal is returned to the Board.     

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

Department of Veterans Affairs


